DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 2/23/2022.
Claim 19 is directed to an allowable composition. Therefore, claims 10-12 and 20, directed to a process of making the composition and an article comprising the compositin, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Parfomak on 3/9/2022.
The application has been amended as follows: 
Claim 6, line 3 replace “HXNBR latex rubber” with –HXNBR latex solids—
Claim 6, line 4, replace “difunctional epoxide” with –the epoxy compound having two epoxy groups—
Claim 9, replace “wherein the HXNBR latex solids present in the composition” with –having a solid concentration of—

Claim 11, line 1, replace “a composition according” with –the composition according—
Claim 13, replace “A composition” with –The composition—
Claim 18, line 2, replace “of the of” with –of the—
Claim 19, line 3, replace “difunctional epoxide” with –an epoxy compound having two epoxy groups--
Allowable Subject Matter
Claims 2-4, 6-20 are allowed.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WENWEN CAI/Primary Examiner, Art Unit 1763